Citation Nr: 0708947	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  96-47 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection loss of a tooth as a residual of 
dental trauma.

2.  Service connection for dysthymic disorder with complaints 
of headaches and memory loss.

3.  Service connection for residuals of neck fracture.

4.  Service connection for residuals of burns to the elbow, 
back, and cheek.

5.  Service connection for post-service miscarriage.

6.  Entitlement to an increased evaluation for residuals of 
fracture of the left distal fibula, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and a family member


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 25, 1982, to May 
27, 1983, and from May 26, 1984, to June 9, 1984.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the above  
Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case in July 2003 for additional 
development.  It now returns for further review.  

The issues of entitlement to service connection for a 
dysthymic disorder with complaints of headaches and memory 
loss, and entitlement to an increased evaluation for 
residuals of fracture of the left distal fibula are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

VA will provide notice when further action is required on the 
part of the appellant in this matter.






FINDINGS OF FACT

1.  The evidence of record is in approximate balance as to 
whether the veteran lost the left maxillary central incisor, 
otherwise known as tooth number 9, as a result of dental 
trauma sustained in service. 

2.  A neck fracture did not occur in service, was not 
aggravated in service, and is not otherwise causally related 
to service.  The veteran has no residuals of a neck fracture.  

3.  The veteran has no residuals of burns of the elbow, back, 
or cheek.  

4.  The veteran has no disability associated with a 
miscarriage, and no such disability is causally related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of the left 
maxillary central incisor, otherwise known as tooth number 9, 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for residuals of neck 
fracture are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

3.  The criteria for service connection for residuals of burn 
to the elbow, back, or cheek are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  The criteria for service connection for post-service 
miscarriage are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006).  

VA has fulfilled the above requirements in this case for the 
issues addressed herein.  By VCAA letters in October 2002 and 
May 2004, the veteran was informed of the notice and duty to 
assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate her claims 
for service connection for tooth loss; service connection for 
residuals of neck fracture; service connection for residuals 
of burns to the elbow, back, and cheek; and service 
connection for post-service miscarriage.  These letters 
informed her of the bases for review and the requirements to 
sustain the claims.  Also by these VCAA letters, the veteran 
was requested to submit any evidence "itself", and hence 
was constructively told to submit evidence in his possession.  
She was also told that it was ultimately her responsibility 
to see that pertinent evidence not in Federal possession is 
obtained.  

The VCAA letters sent to the veteran requested that the 
veteran inform of VA and private medical sources of evidence 
pertinent to her claims, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claims.  Records were requested and obtained 
from all indicated sources.  These included VA and military 
facility treatment records as well as records from private 
medical sources.  All records obtained were associated with 
the claims folder.  Hence, any VA development assistance duty 
under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.  The veteran has presented no avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further her claims.  
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran was also afforded VA examinations in 1996 to 
address the medical questions implicated by the claims 
addressed here.  While it is true that the examiners did not 
have access to the claims folders for review for those 
examinations, the present case is exceptional for not needing 
a VA examination informed by a review of the claims folder 
for adjudication of thsee claims.  Cf. Littke v. Derwinski, 1 
Vet. App. 90 (1990). (VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim generally includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment).

As addressed below, the medical record establishes by 
overwhelming evidence that the veteran did not suffer a neck 
fracture in service, and hence further VA examination to 
support that fact is not required to deny the claim for 
service connection for residuals of neck fracture.  Also as 
discussed below, the January 1996 VA examination was informed 
by the veteran's reports of in-service burns, and the VA 
examiner carefully examined the veteran for any burn 
residuals, obviating the need for examination based on review 
of past medical history as to that issue.  The claim for 
service connection for a miscarriage presents no supporting 
basis, because no harm in service is supported by medical 
evidence and no current disability is supported by medical 
evidence, again obviating the need for a VA examination.  
Hence, the information and evidence of record contains 
sufficient competent medical evidence to decide these three 
claims - service connection for residuals of neck fracture, 
service connection for residuals of burns, and service 
connection for miscarriage - and no further VA examination 
informed by review of the claims folders is necessary.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

A remand for further examination addressing these three 
claims would be inappropriate, as the claims file contains 
sufficient information regarding the nature and/or etiology 
of these claimed disorders, as discussed above, and a remand 
for a more current examination based on the veteran's 
allegations is unnecessary and would constitute an 
unreasonable delay and expenditure of scarce VA resources.  
See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-
9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

The veteran's claim for service connection for loss of the 
left maxillary central incisor, otherwise known as tooth 
number 9, is here granted in full, and hence no additional 
VCAA development, to include any VA examination, would 
further that claim.  

The Board is also satisfied that development requested in the 
July 2003 Remand, inclusive of appropriate VCAA notice, has 
been satisfactorily completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (concerning requirement to fulfill Board 
instructions upon remand).

By a November 1996 SOC, and by SSOCs in October 1997, 
February 2003, January 2005, July 2005, and March 2006, with 
the latter three SSOCs following issuance of the most recent 
VCAA notice letter in May 2004, the veteran was informed of 
evidence obtained in furtherance of his claim.  These "post 
decisional" SSOCs issued subsequent to the most recently 
issued VCAA notice letter meet the requirements for adequate 
VCAA notice, under Mayfield, supra. 

The veteran provided testimony addressing her claim at a 
hearing before a Hearing Officer at the RO in November 1996.  
She has not indicated a desire to further address her claim 
on appeal by hearing testimony.  She and her representative 
did further address her claims by statements submitted in the 
course of appeal.  There is no indication that the veteran 
desired to further address her claims, or that such a desire 
remains unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since she was given ample 
notice and opportunity to remedy deficiencies in her claims.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1359, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Any issues as to 
rating or effective date are moot for those claims as to 
which service connection is here denied.  For the grant here 
of service connection for tooth loss, issues as to rating and 
effective date will be addressed by the RO subsequent to this 
decision.

II.  Law and Regulations Governing Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

III.  Common Factual Background

Service records reveal that the veteran suffered a comminuted 
fracture of the distal fibula in a Jeep accident in May 1984 
in the course of ACDUTRA in service of the New Jersey Army 
National Guard.  The veteran was driving the Jeep, and there 
was a fellow soldier also in the Jeep at time of the 
accident.  

The fellow soldier provided a sworn service investigative 
statement in August 1984, informing that the Jeep had 
flipped, and the veteran was lying face down on the ground 
with the Jeep partially on her left leg.   The informant 
added that the veteran was then semi-conscious, her face was 
blue and severely swollen, she was missing a front tooth, and 
her leg appeared broken.  

The veteran provided her own sworn statement describing the 
accident, also dated in August 1984, in which she also said 
the Jeep had flipped over and she was face down with the Jeep 
partially on her left leg.  She added that she was semi-
conscious, her face was black and blue and swollen, her left 
leg appeared broken, and her front tooth was missing.  

IV.  Service Connection for Loss of Tooth

As noted, both the veteran and her passenger in the flipped 
Jeep contemporaneously provided sworn statements to the 
effect that the veteran lost a tooth in that accident.  A 
June 1984 discharge summary sheet from the Hackensack Medical 
Center, where the veteran was hospitalized for treatment of 
her injuries resulting from that Jeep accident, informs of a 
tooth avulsion.  Subsequent military treatment records failed 
to address whether the veteran had lost a tooth in the 
accident.  A December 1985 New Jersey Army National Guard 
request for evaluation of the veteran for service retention 
notes the veteran's history of vehicle accident, with 
injuries sustained including a tooth avulsion.  Subsequent 
treatment records, including dental treatment records, 
provide no medical evidence addressing the etiology of her 
lost left central incisor. 

Since the loss of the tooth was apparent to the passenger of 
the Jeep upon observation of the veteran with her swollen, 
bruised face immediately following the accident, the lost 
tooth was obviously a readily visible tooth.  Post-service 
dental and orthodontic records inform of the veteran having 
lost the left front central incisor, without loss of any 
other front teeth.  Hence, acknowledging the inconsistencies 
in the record, the Board will exercise our discretion under 
the reasonable-doubt doctrine, accept the veteran's 
contention that she lost her left front central incisor in 
the Jeep accident in service, and grant service connection.  
See 38 C.F.R. § 3.102.  

V.  Service Connection for Residuals of a Neck Fracture

The veteran contends that she suffered a cervical spine 
fracture in service.  While the veteran's service separation 
examination in August 1987 lists a history of cervical spine 
fracture in 1984, records of treatment contemporaneous with 
the Jeep accident, in the months immediately thereafter, and 
in the years afterward up to the present, show that the 
veteran did not suffer a cervical spine fracture in the May 
1984 Jeep accident, or otherwise in service.  

Rather, a June 1984 Hackensack Medical Center hospital 
discharge summary notes that the veteran had a contusion of 
the cervical spine, with X-rays and repeat CT scans of the 
cervical spine negative for cervical fracture.  May 1984 X-
rays from that facility, following the accident, showed a 
normal cervical spine, and a May 1984 CT scan of the cervical 
spine, also in the course of post-accident treatment, 
confirmed the absence of any fracture of vertebral bodies or 
posterior elements, or of any encroachment on the central 
canal.  

An undated military facility neurosurgery clinic evaluation 
of the veteran, in the weeks or months immediately following 
the Jeep accident, noted the veteran's report of having been 
struck on the back, head, and neck in the course of that 
accident, and having had transient loss of consciousness 
following the accident.  The examiner noted that the veteran 
had worn a collar for eight days following the accident, but 
that a CT scan did not show C2 damage.  The veteran 
complained of persistent pain in the neck area and persistent 
dizziness, without seizure.  The neurologist noted that the 
veteran was alert and oriented, and neurological evaluation 
was entirely negative with the exception of decreased pin 
prick sensation on the left side of the face.  Motor strength 
was noted to be 5/5, with the exception of breakaway at the 
left ankle due to pain.  

An October 1986 military orthopedic evaluation noted that the 
veteran had a history of ankle fracture, and had no current 
medical profile.  The examiner found the veteran fit for 
duty, with no mention of any residuals of injury to the 
cervical spine.  

January 1996 VA anterior-posterior and odontoid view X-rays 
of the cervical spine were normal.  Upon a VA spine 
examination in January 1996, the examiner noted that the 
veteran had completely free, full, normal range of motion of 
the neck in all directions without restrictions.  While it is 
true that the VA examiner noted that he did not have the 
claims file or past medical records to review, this does not 
change his objective evaluation of the veteran's cervical 
functioning.  

A January 1996 VA neurological evaluation of the veteran was 
also performed without the benefit of review of the claims 
file or past medical records.  That examiner noted the 
veteran's self-reported history of fracture of the cervical 
spine.  Objective neurological functioning was normal, though 
the veteran did sit holding her head and complained of 
migraine headaches.  

Thus, the VA examinations conducted in January 1996 were 
inadequate in that they were not benefited by review of the 
claims folder or medical records.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims file are 
deficient for rating purposes).  However, the Board finds 
that the medical records in 1984, following the veteran's 
Jeep accident, inclusive of X-ray and CT scans of the 
cervical spine and a neurological evaluation assisted by 
review of those scans, are sufficient to establish that the 
veteran did not suffer a cervical spine fracture in that Jeep 
accident.  Hence, it is not plausible that the veteran now 
has residuals of cervical fracture from that Jeep accident.  
The subsequent evaluations in January 1996 merely further 
corroborate that there is no objective support for the 
veteran's claim of residuals of cervical spine fracture 
resulting from injury in that  Jeep accident in May 1984.  

According, with the preponderance of the evidence against the 
claim, service connection for residuals of cervical spine 
fracture must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VI.  Service Connection for residuals of Burns of the Elbow, 
Back, and Cheek

The veteran contends, including in hearing testimony in 
November 1996, that she has scar residuals of burns she 
received in the Jeep accident in service in May 1984, 
affecting her cheek, elbow, and back.  The veteran testified 
that she would, at times, subconsciously scratch her cheek 
and it would bleed.  She added that the skin would itch, and 
a family member, also at the hearing, elaborated that the 
veteran complained a lot about a tingling sensation.  

Military treatment records include a June 1984 Hackensack 
Medical Center Hospital summary noting that the veteran had a 
contusion and hematoma of the chin, but not noting a cheek 
injury.  That summary also noted contusions and an abrasion 
of the left elbow.  No burns were noted for the cheek, elbow, 
or back, and there was no mention of any injury to the skin 
of the back.

Upon a January 1996 VA examination for claimed burns or scars 
of the face, back, and elbows, the examiner noted the 
veteran's history of a Jeep accident in the National Guard, 
but on objective examination found no scars or burn 
residuals.  The examiner found nothing on the face and 
nothing on the back.  Around the elbows the examiner found no 
more than a fairly symmetrical discoloration, with no 
evidence of scar or loss in skin thickness.  The examiner 
diagnosed no evidence of burn scars.  

As noted, it is generally true that examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims file are 
deficient for rating purposes.  See Proscelle.  However, the 
January 1996 examiner examined the veteran based on a self-
reported history that she suffered burns of the face, elbow 
and back as a result of a Jeep accident in service, which is 
an account more favorable to her burn residuals claim than 
would be the actual history or record, which documents no 
such burns.  Hence, for purposes of evaluating this veteran 
for burn residuals, the history the veteran provided to the 
examiner would cause the examiner to examine more closely to 
seek burn residuals.  Thus, the January 1996 examination was 
not deficient in this case for rating purposes, and the 
examiner's failure to find any burn residuals of the elbow, 
back, and cheek, may be relied upon for an absence of current 
disability.  

Absent current disability, the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for residuals of burns of the elbow, back, and 
cheek.  38 C.F.R. § 3.303.  

VII.  Service Connection for Post-Service Miscarriage

At her November 1996 RO hearing, the veteran sought to 
clarify the nature of her claim for post-service 
miscarriages.  However, the Board finds that no support by 
any medical evidence is present in the record.  

A July 1984 military treatment record informs of the 
veteran's concern that the shock of the accident may have 
stopped her period.  The treating gynecologist determined 
that the veteran was pregnant at seven weeks gestation, 
though she had been unaware of her pregnant status.  The 
gynecologist discussed with the veteran the possible effects 
on the fetus of the veteran's exposure to multiple X-rays 
including of the chest and leg in the course of treatment 
following the Jeep accident (when her pregnancy status had 
not yet been discovered).  The veteran was noted to elect to 
undergo a voluntary pregnancy termination by a private 
physician.   

The record of that voluntary abortion is not contained within 
the claims folder, but in any event the Board fails to 
discern how it would be relevant to the veteran's claim.  At 
her hearing the veteran contended that radiation from X-rays 
to evaluate and treat her following her May 1984 Jeep 
accident caused her to have miscarriages in subsequent years.  
However, she fails to present any medical evidence to support 
this lay speculation on a question of medical causation.  Her 
speculation on that medical question is not itself cognizable 
to support her claim.  See Espiritu, above.  She has not 
submitted any medical treatises or other medical evidence 
which suggests that the X-rays or CT scans she received for 
treatment following her Jeep accident caused her harm which 
would result in miscarriages in subsequent pregnancies.  The 
Board can also discern no current disability upon which her 
claim is based.  

Thus, the veteran presents no cognizable evidence of current 
disability, of injury or disease in service, or of a causal 
link between service and current disability.  Hence, none of 
the three critical elements necessary to support a claim for 
service connection is present, and none is even supported by 
any cognizable evidence of record.  38 C.F.R. § 3.303.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.  Service connection for loss of the left maxillary central 
incisor, otherwise known as tooth number 9, is granted.

2.  Service connection for residuals of neck fracture is 
denied. 

[Continued on next page]

3.  Service connection for residuals of burns to the elbow, 
back, and cheek is denied.

4.  Service connection for post-service miscarriage is 
denied.  


REMAND

Service records and contemporaneous treatment records suggest 
that the veteran suffered a concussion in her Jeep accident 
during ACDUTRA in May 1984, with the veteran semi-conscious 
following the accident.  The veteran now contends that she 
has a dysthymic disorder, with complaints of headaches and 
memory loss, related to her military Jeep accident and its 
after-effects.  

Upon a June 1984 social worker evaluation of the veteran, the 
social worker found "no sign or suggestion of any emotional 
or mental abnormality."  However, a treating physician, in 
the course of the veteran's hospitalization and treatment in 
the months immediately following the accident, indicated that 
she had multiple somatic complaints, and speculated that the 
veteran might be suffering from post-concussive syndrome.  

The veteran was afforded a VA psychological examination in 
February 1996 which was not benefited by a review of the 
veteran's medical record.  The examiner noted the veteran's 
report that she had sought mental health counseling at a 
clinic in 1986, but that she had undergone no other mental 
health care, including none through VA.  That examiner found 
that while the veteran perhaps exaggerated her symptoms with 
some histrionics, the veteran did appear to have a 
significant level of psychiatric distress.  The examiner 
suggested that PTSD was possible, but made no firm diagnosis 
of that disorder.  The examiner did diagnose a dysthymic 
disorder, and also noted that both the Jeep accident in 
service and a subsequent abortion were possible stressors for 
PTSD.  However, the examiner did not address the etiology of 
the diagnosed dysthymic disorder.  

Remand for an examination benefited by a review of the claims 
folder is in order, to address the etiology of the veteran's 
claimed dysthymic disorder, as well as the etiology of any 
disorder manifested by headaches or memory loss.  PTSD need 
not be addressed upon remand, since the veteran separately 
claimed entitlement to service connection for PTSD, which was 
denied by an April 2005 RO rating action; that claim and 
denial are not the subject of the present appeal. 

The claim for an increased evaluation for residuals of 
fracture of the left distal fibula must also be remanded.  
While that disorder was evaluated by VA examinations in 
January 1996 and October 2002, the January 1996 VA examiner 
did not have the veteran's claims file or treatment records 
available for review, and the October 2002 VA examiner failed 
to address critical factors concerning pain affecting 
functioning of the left ankle.  The Court of Appeals for 
Veterans Claims has held that when a diagnostic code provides 
for compensation based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that an examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain on undertaking motion, fatigue, 
weakness, and/or incoordination.   DeLuca v. Brown,  8 Vet. 
App. 202 (1995).

In addition, the October 2002 VA examination is now over 
three years old, and there is no more contemporaneous medical 
evaluation of the veteran's fibular fracture residuals 
suitable for rating purposes.  In this regard, the Court has 
held that VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990). 

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's authorization and 
assistance, all pertinent treatment records 
not yet obtained, inclusive of reported 
psychological counseling treatment at a clinic 
in 1986, should be obtained and associated 
with the claims folder.  

2.  Thereafter, the veteran should be afforded 
neurologic and psychiatric examinations, to 
address the nature and etiology of her claimed 
dysthymia with complaints of headaches and 
memory loss.  The claims folder must be 
available to the examiner(s) prior to 
examination.  Any necessary, non-invasive 
tests should be conducted.  The examiners 
should address the following:

a.  Does the veteran have a disorder or 
disorders manifested by dysthymia, 
headaches, and/or memory loss?  

b.  For any of these disorders found, is it 
at least as likely as not that the disorder 
is causally related to the veteran's Jeep 
accident in service in May 1984?

c.  In answering the above questions, as 
part of the review of the claims folder, 
records contemporaneous with the Jeep 
accident, including the June 1984 social 
worker evaluation finding "no sign or 
suggestion of any emotional or mental 
abnormality", as well as the 
contemporaneous medical treatment 
evaluation assessing possible post-
concussive syndrome, and the reports of the 
VA neurological examination conducted for 
compensation purposes in January 1996, and 
the VA psychological examination for 
compensation purposes conducted in February 
1996, should be reviewed and/or addressed

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  The examiners should provide complete 
explanations for their opinions.

3.  Thereafter, the veteran should be afforded 
VA orthopedic examination to ascertain the 
nature and extent of her residuals of fracture 
of the left distal fibula.  The claims folder 
must be made available to the examiner prior 
to examination.  An necessary, non-invasive 
tests should be conducted.  The examiner 
should address the following:

a.  What is the nature and extent of 
disability as a residual of the veteran's 
fracture of the left distal fibula in a 
Jeep accident in May 1984, as contrasted 
with conditions or symptoms due to any 
other causes?  

b.  In answer the above question, the 
examiner should review the records of 
treatment following that accident, as well 
as records of VA orthopedic examinations in 
January 1996 and October 2002, and any 
other pertinent medical records.

c.  The examiner must address ranges of 
painless motion of the left ankle.  Any 
pain with motion or pain with other 
functional use should be noted.  Regarding 
limitation of motion found, the examiner 
should comment on the presence or absence 
of associated pain, weakened movement, 
excess fatigability, incoordination, muscle 
atrophy, and the functional loss resulting 
from any such manifestations.

d.  The examiner should also attempt to 
provide a range of useful motion of the 
left ankle, as well as an evaluation of any 
resulting impairment of functioning the 
left leg as a whole, with consideration of 
the above impacting factors of pain, 
weakened movement, excess fatigability, and 
incoordination.

d.  A complete rationale, supported by 
medical evidence, should be provided for 
all opinions expressed.  If some questions 
cannot be answered without resorting to 
pure speculation, this should be stated.

4.  Thereafter, the RO should readjudicate the 
remanded claims de novo.  If any of the 
benefits sought for these remanded claims are 
not granted to the veteran's satisfaction, the 
veteran and her representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


